WilsoN, Judge:
These matters are presently before me on a remand from a classification proceeding decided by the first division of this court in Tanross Supply Co. et al. v. United States, 34 Cust. Ct. 260, Abstract 58687. The judgment entered therein stated: “* * * that the matters be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matters have been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to he the proper basis for determining the values of the involved merchandise and that such values for the leather cases were as follows:
Entry No. Item Price for each
822580 Prism Binocular — 7 x 50 “Clearsite”- $1. 25
Prism Binocular — 7 x 18 “Clearsite”- 0. 60
827450 Binoculars “Rocket” 7 x 50_ 1. 25
Binoculars “Clearsite” 7 x 50_ 1. 25
852871 Prism Binocular 7 x 50 “Rocket”- 1. 25
880887 Prism Binocular “clearsite” 7 x 50- 1. 25
Prism Binocular 7 x 18 clearsite- 0. 60
*458and such values for the binoculars, without cases, were the appraised figures less the values of the cases as set forth above.
I further find such values to be the dutiable values of said merchandise.
Judgment will be entered accordingly.